Exhibit 99.1 Dodd-Frank Act Disclosure of Mine Safety and Health Administration Safety Data We are committed to providing a safe workplace for all of our employees.Our company has in place health and safety programs that include extensive employee training, accident prevention, workplace inspection, emergency response, accident investigation, regulatory compliance and program auditing. The objectives of our health and safety programs are to eliminate workplace incidents, comply with all mining-related regulations and provide support for both regulators and the industry to improve mine safety.We believe our company has a well-developed process of training, mentoring, monitoring, reduction of risk through safety innovation, and recognition of safety excellence. The operation of our mines is subject to regulation by the MSHA under the Federal Mine Safety and Health Act of 1977 (the “FMSH Act”). MSHA inspects our mines on a regular basis and issues various citations and orders when it believes a violation has occurred under the FMSH Act. We present information below regarding certain mining safety and health citations which MSHA has issued with respect to our coal mining operations. In evaluating this information, consideration should be given to factors such as: (i) the number of citations and orders will vary depending on the size of the coal mine, (ii) the number of citations issued will vary from inspector to inspector and mine to mine, and (iii) citations and orders can be contested and appealed, and in that process, are often reduced in severity and amount, and are sometimes dismissed. As required by the reporting requirements regarding coal mine safety included in §1503(a)(1) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), the table below presents the following information for the three months ended March 31, 2011, except for pending legal actions, which are as of December 31, 2010, for each coal mine of which we or a subsidiary of ours is an operator: (a) The total number of FMSH Act section 104 significant and substantial citations received, which are for alleged violations of a mining safety standard or regulation where there exists a reasonable likelihood that the hazard could result in an injury or illness of a reasonably serious nature; (b) The total number of FMSH Act section 104(b) orders received, which are for an alleged failure to totally abate the subject matter of a FMSH Act section 104(a) citation within the period specified in the citation; (c) The total number of FMSH Act section 104(d) citations and orders received, which are for an alleged unwarrantable failure (i.e., aggravated conduct constituting more than ordinary negligence) to comply with a mining safety standard or regulation; (d) The total number of flagrant violations (i.e., reckless or repeated failure to make reasonable efforts to eliminate a known violation of a mandatory health or safety standard that substantially and proximately caused, or reasonably could have been expected to cause, death or serious bodily injury) under §110(b)(2) of the FMSH Act received; (e) The total number of imminent danger orders (i.e., the existence of any condition or practice in a coal or other mine which could reasonably be expected to cause death or serious physical harm before such condition or practice can be abated) issued under §107(a) of the FMSH Act; (f) The total dollar value of proposed assessments from MSHA under the FMSH Act; (g) The total number of mining-related fatalities; and (h) The total number of pending legal actions before the Federal Mine Safety and Health Review Commission as required by §1503(a)(3) of the Dodd-Frank Act; see Pending Legal Actions table below for a complete listing of pending legal actions for each coal mine of which we or a subsidiary of ours is an operator. Mine ( a ) # ( b ) # ( c ) # ( d ) # ( e ) # ( f ) $ (g) # (h) # #1 Prep Plant (Sidney) 1 - $ - 6 Alex Energy Inc. - $
